Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence filed 05/18/22 regarding application 16/692,696, in which claims 1, 11, and 20 were amended. Claims 1-20 are pending and have been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James G. Pohlman, Reg. No. 68,921 on 05/25/22.

The application has been amended as follows:
In the claims:

In claim 1: 
line 14: replace “same phoneme” with “the same phoneme”
line 15: replace “same frequency” with “the same frequency”

In claim 5: 
line 4: replace “each” with “at least one”

In claim 11: 
line 18: replace “same phoneme” with “the same phoneme”
line 19: replace “same frequency” with “the same frequency”


In claim 15: 
line 4: replace “each” with “at least one”

In claim 20: 
line 15: replace “same phoneme” with “the same phoneme”
line 16: replace “same frequency” with “the same frequency”



Response to Arguments
Amended independent claims 1, 11, and 20 overcome the 35 U.S.C. 103 rejections of claims 1-3, 5-13, and 15-20 based on Jumelle, Wang, Do, Huang, and Dong, and so the rejections are withdrawn. Specifically, Applicant is persuasive in arguing on page 10 that the Jumelle-Wang combination does not disclose the limitations newly added to each of independent claims 1, 11, and 20.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art to independent claims 1, 11, and 20 is Jumelle et al. (“Speaker Clustering With Neural Networks and Audio Processing”. AIPCloud – http://aipcloud.io {maxime, taqiyeddine} @aipcloud.io, November 2017). Jumelle discloses a method of processing voice data of a speech, the method comprising: extracting a speaker feature vector from the voice data of the speech received from a recording of a speaker (a speaker in a recording, Abstract, page 1, ii. Feature extraction extracts the Mel spectrogram, which is a feature vector, page 2); generating a speaker feature map by positioning the extracted speaker feature vector at a specific position on a multi-dimensional vector space (one second long snippets data points from the unknown input data are linearly separable, Fig 4, page 4); forming a plurality of clusters indicating features of voices of a plurality of speakers by grouping at least one speaker feature vector positioned on the speaker feature map (Fig 4, page 4, groups, page 6, Support Vector Clustering, Fig 6); and classifying the plurality of speakers according to the plurality of clusters (each color corresponds to a different speaker, Fig 4, page 4, Speaker identification, page 5). However, Jumelle does not disclose the limitations of amended independent claims 1, 11, and 20.

A combination or modification of Jumelle and the other prior art of record would not have resulted in the limitations of claims 1, 11, and 20, and therefore claims 1, 11, and 20 would not have been obvious to one of ordinary skill in the art at the time of the invention.

Dependent claims 2-10 and 12-19 are allowable because they further limit allowable parent claims 1 and 11. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                                       05/25/22